UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ANDREA X. WILLIAMS,                             DOCKET NUMBER
                  Appellant,                         AT-1221-13-0239-B-2

                  v.

     SOCIAL SECURITY                                 DATE: June 3, 2016
       ADMINISTRATION,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Phillip Thomason, Esquire, Dawsonville, Georgia, for the appellant.

           Avni D. Gandhi, Esquire, and Peter S. Massaro, III, Esquire, Atlanta,
             Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the remand initial decision,
     which denied the appellant’s request for corrective action in this individual right
     of action (IRA) appeal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).           After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the remand initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        This IRA appeal stems from the appellant’s allegation that his 14-day
     suspension was an act of whistleblower reprisal.      Williams v. Social Security
     Administration, MSPB Docket No. AT-1221-13-0239-W-1, Initial Appeal File
     (IAF), Tab 1 at 5. The administrative judge initially dismissed the appeal for lack
     of jurisdiction, but we remanded for further adjudication.     Williams v. Social
     Security Administration, MSPB Docket No. AT-1221-13-0239-W-1, Remand
     Order at 3-4 (Sept. 30, 2013) (W‑1 Remand Order).                 Thereafter, the
     administrative judge held a hearing and issued a decision, finding that, although
     the appellant established jurisdiction, he failed to establish that he made any
     disclosure that was protected under 5 U.S.C. § 2302(b)(8).     Williams v. Social
     Security Administration, MSPB Docket No. AT‑1221‑13‑0239‑B-1, Remand
     File (B‑1 RF), Tab 37, Remand Initial Decision (B‑1 RID) at 5-10.              The
     administrative judge also found, in the alternative, that the agency established by
     clear and convincing evidence that it would have taken the same personnel action
     in the absence of his disclosure. B-1 RID at 10‑13.
                                                                                        3

¶3         On review of that remand initial decision, we affirmed in part, vacated in
     part, and remanded the matter a second time.              Williams v. Social Security
     Administration, MSPB Docket No. AT-1221-13-0239-B-1, Remand Order
     (Dec. 9, 2014) (B‑1 Remand Order). In short, we found that the appellant did
     make a protected disclosure under section 2302(b)(8) when he reported that he
     was denied his right to union representation during a formal discussion with the
     agency.   Id. at 4-5.    We also found that the appellant established that this
     protected disclosure was a contributing factor in his 14-day suspension based
     upon the knowledge/timing test. Id. at 5. We remanded for further adjudication
     of whether the agency would have taken the same action in the absence of the
     appellant’s disclosure, noting that it was inappropriate for the administrative
     judge to address that matter previously, without first finding that the appellant
     established a prima facie case of reprisal. Id. at 5‑8.
¶4         The administrative judge conducted another hearing and accepted additional
     evidence to supplement the existing record. See, e.g., Williams v. Social Security
     Administration,    MSPB     Docket    No. AT-1221-13-0239-B-2,         Remand    File
     (B-2 RF), Tab 4 at 1-2.     She then issued a decision, finding that the agency
     proved by clear and convincing evidence that it would have taken the 14-day
     suspension in the absence of the appellant’s protected disclosure.          B‑2 RF,
     Tab 18, Remand Initial Decision (B‑2 RID) at 3-9. Accordingly, she denied the
     appellant’s request for corrective action.    Id. at 9.     The appellant has filed a
     petition for review. Williams v. Social Security Administration, MSPB Docket
     No. AT-1221-13-0239-B-2, Petition for Review (PFR) File, Tab 1. The agency
     has filed a response, and the appellant has filed a reply. PFR File, Tabs 3‑4.

     The administrative judge properly determined that the agency met its burden.
¶5         As previously detailed throughout this appeal, when reviewing the merits of
     an IRA appeal, the Board considers whether the appellant has established by a
     preponderance of the evidence that he made a protected disclosure under 5 U.S.C.
                                                                                     4

     § 2302(b)(8) that was a contributing factor in the agency’s personnel action.
     Aquino v. Department of Homeland Security, 121 M.S.P.R. 35, ¶ 10 (2014). If an
     appellant is able to offer such proof, the Board must order corrective action
     unless the agency can establish by clear and convincing evidence that it would
     have taken the same personnel action in the absence of the disclosure. Id. Clear
     and convincing evidence is that measure or degree of proof that produces in the
     mind of the trier of fact a firm belief as to the allegations sought to be
     established. Id.
¶6        Because we previously concluded that the appellant established a prima
     facie case of whistleblower reprisal, the only issue that remains is whether the
     agency proved by clear and convincing evidence that it would have taken the
     14-day suspension in the absence of the appellant’s disclosure about being denied
     the right to union representation during a formal discussion with the agency. B‑1
     Remand Order at 6-8. In determining whether an agency has shown by clear and
     convincing evidence that it would have taken the same personnel action, the
     Board generally considers the agency’s evidence in support of its action; the
     existence and strength of any motive to retaliate on the part of the agency
     officials who were involved in the decision; and any evidence that the agency
     takes similar actions against employees who are not whistleblowers but who are
     otherwise similarly situated.   Carr v. Social Security Administration, 185 F.3d
1318, 1323 (Fed. Cir. 1999)).     Our reviewing court has further clarified that
     “[e]vidence only clearly and convincingly supports a conclusion when it does so
     in the aggregate considering all the pertinent evidence in the record, and despite
     the evidence that fairly detracts from that conclusion.” Whitmore v. Department
     of Labor, 680 F.3d 1353, 1368 (Fed. Cir. 2012).

           The strength of the agency’s evidence in support of its action.
¶7        The alleged facts underlying the appellant’s suspension include his
     receiving a telephone call from one friend reporting that another friend may have
                                                                                       5

     been misusing benefits administered by the agency.       B‑1 RF, Tab 32 at 118.
     According to the agency, the appellant violated agency policy by then accessing
     the corresponding records, rather than disqualifying himself from the matter. Id.
     at 120.   Thereafter, the agency interviewed the appellant on March 13 and
     April 12, 2012, but the agency alleged that he exhibited a lack of candor in
     answering some questions and failed to obey an order by refusing to answer
     others. Id. at 119-20. The agency proposed the appellant’s 14-day suspension
     based on charges of (1) failure to obey the direct order of an authorized
     supervisor, (2) lack of candor during a fact-finding interview, and (3) violation of
     the agency policy for systems access.      Id. at 118-23.    The deciding official
     sustained all three charges and the 14-day suspension. Id. at 102‑09.
¶8         We agree with the administrative judge’s determination that the agency had
     strong evidence to support the 14-day suspension. B‑2 RID at 3-6. Evidence
     supporting the violation of agency policy for systems access included, inter alia,
     the appellant’s initial admissions about the matter, complaints and reports from
     the appellant’s friends, telephone records, and systems access reports. B‑1 RF,
     Tab 32 at 148-59, 162-67, 192-201.        Evidence supporting the other charges
     included, inter alia, the records, notes, and transcripts stemming from the
     interviews in which the appellant reportedly failed to obey an order and exhibited
     a lack of candor, as well as hearing testimony. Id. at 129-40, 168‑90.
¶9         The appellant alleges that the administrative judge erred by indicating that
     the deciding official relied on a written report from the Office of Inspector
     General (OIG) to sustain the violation of agency policy charge. PFR File, Tab 1
     at 6 (referencing B‑2 RID at 5).      However, the administrative judge merely
     indicated that the deciding official had an OIG report–she did not specify whether
     that report was written or verbal. B‑2 RID at 5. That conclusion is consistent
     with testimony from the OIG investigator and the deciding official, both of which
     confirmed that the two had discussions about the underlying matter despite the
                                                                                       6

      deciding official never receiving OIG’s final written report. B‑1 RF, Hearing
      Transcript (HT) (testimony of S.J. at 303, 307-09; testimony of L.D. at 345‑48).
      Moreover, this was but one of a number of pieces of evidence supporting the
      charge and suspension. See, e.g., B‑1 RF, Tab 32 at 166-67, 192‑94. Therefore,
      even if the administrative judge’s decision could be construed as erroneously
      suggesting that the deciding official had the written OIG report, the error was
      harmless.   See Panter v. Department of the Air Force, 22 M.S.P.R. 281, 282
      (1984) (explaining that an adjudicatory error that is not prejudicial to a party’s
      substantive rights provides no basis for reversal of an initial decision).

            The existence and strength of any motive to retaliate.
¶10         The underlying disclosure in this matter is the appellant’s report to a
      Regional Commissioner and the OIG that an agency official did not honor his
      right to union representation during a formal discussion with the agency. See B‑1
      Remand Order at 4-5; B‑1 RF, Tab 32 at 124-26.             The administrative judge
      concluded that the agency officials who were most relevant in considering the
      motive to retaliate against the appellant for this protected disclosure included
      K.K., the individual the appellant accused of failing to honor his right to
      representation, C.G., the proposing official to his suspension, and L.D., the
      deciding official to his suspension. B‑2 RID at 7.
¶11         When applying the second Carr factor, the Board will consider any motive
      to retaliate on the part of the agency officials who ordered the action, as well as
      any motive to retaliate on the part of other officials who influenced the decision.
      Carr, 185 F.3d at 1326. It is also relevant to consider that “[t]hose responsible
      for the agency’s performance overall may well be motivated to retaliate even if
      they are not directly implicated by the disclosures, and even if they do not know
      the whistleblower personally, as the criticism reflects on them in their capacities
      as managers and employees.” Whitmore, 680 F.3d at 1370. Accordingly, the
      administrative judge noted that K.K. was the subject of the appellant’s protected
                                                                                       7

      disclosure and recommended a written reprimand for the appellant’s violation of
      policy concerning systems access.      B‑2 RID at 7 (citing B‑1 RF, Tab 33,
      Subtab G).   In addition, she noted that, although the proposing and deciding
      officials did not have any personal motive, they may have had an institutional
      motive to retaliate against the appellant. B‑2 RID at 7.
¶12        The appellant seems to assert that, because the administrative judge found
      that the agency had some motive to retaliate, she was precluded from finding that
      the agency still met its burden of proof. E.g., PFR File, Tab 1 at 5. However, the
      Board does not view the Carr factors as discrete elements, each of which the
      agency must prove by clear and convincing evidence. Mithen v. Department of
      Veterans Affairs, 122 M.S.P.R. 489, ¶ 36 (2015). Instead, the Board weighs the
      factors together to determine whether the evidence is clear and convincing as a
      whole. Id. Accordingly, the administrative judge’s determination that the agency
      had some motive to retaliate does not preclude finding that the agency met its
      burden of proof. See, e.g., id., ¶¶ 29-33 (finding that an agency proved that it
      would have taken the same personnel action, notwithstanding an employee’s
      protected disclosure, even though it had some motive to retaliate).

            Evidence that the agency takes similar actions against employees who
            are not whistleblowers but who are otherwise similarly situated.
¶13        The administrative judge considered three individuals that the appellant
      identified as similarly situated nonwhistleblowers, finding that two were, in fact,
      similarly situated.   B‑2 RID at 8-9.     However, the deciding official to the
      appellant’s 14-day suspension imposed a similar 14-day suspension on both of
      those comparators. B‑2 RF, Tab 12 at 4-6, Tab 13, Subtab 3. Accordingly, the
      administrative judge determined that the agency takes similar actions against
      employees who are not whistleblowers but are otherwise similarly situated. B-2
      RID at 9.
                                                                                            8

¶14         On review, the appellant alleges that the two individuals the administrative
      judge utilized as comparator nonwhistleblowers engaged in much more egregious
      misconduct, suggesting that their 14-day suspensions support a conclusion that
      the agency retaliated by imposing that same penalty for his misconduct. 2 E.g.,
      PFR File, Tab 1 at 7-8. We find no merit to his arguments.
¶15         As the administrative judge noted, the deciding official to the appellant’s
      14-day suspension imposed a similar 14-day suspension on the first comparator
      for conduct unbecoming, lack of candor, and inappropriate access of agency
      records. B‑2 RID at 8; B‑2 RF, Tab 13, Subtab 3. The same deciding official
      also imposed a 14-day suspension on the second comparator for failing to abide
      by the agency’s standards of conduct by calling and texting members of the
      public for personal reasons after meeting them in his professional capacity.
      B-2 RID at 8-9; B‑2 RF, Tab 12 at 4-9. Although there are distinguishing factors
      amongst these disciplinary actions, the appellant has provided no basis for
      concluding that the differences are meaningful for purposes of this analysis. See
      generally Whitmore, 680 F.3d at 1373 (recognizing that there will always be some
      basis for distinguishing between two persons and their misconduct, but
      comparators need only be similarly situated for purposes of Carr factor three).
      Accordingly, we agree with the administrative judge’s conclusion that these
      comparators support a conclusion that the agency takes similar disciplinary
      actions against whistleblowers and nonwhistleblowers, alike. B‑2 RID at 9.



      2
        To the extent that the appellant also suggests that the administrative judge erred by
      concluding that a third individual was not similarly situated, we disagree. See, e.g.,
      PFR File, Tab 1 at 12. As the administrative judge noted, that individual was tardy on
      days during which she was scheduled to attend mandatory meetings, which she
      attributed to getting her child to school, and she failed to fully participate in a
      fact-finding interview about the same. B‑2 RID at 9; B‑2 RF, Tab 13, Subtab 4. That
      misconduct and the attendant circumstances are substantially less similar to that of the
      appellant than those of the comparators the administrative judge relied upon to address
      Carr factor three.
                                                                                        9

                Conclusion
¶16         The administrative judge concluded that, although the relevant agency
      officials had some motive to retaliate, that motive was outweighed by the
      evidence supporting the 14-day suspension and evidence of similar actions taken
      against employees who were not whistleblowers. B‑2 RID at 9. Therefore, she
      found that the agency met its burden of proving by clear and convincing evidence
      that it would have taken the same action notwithstanding the appellant’s protected
      disclosure. Id. We agree. The appellant’s arguments do not establish any basis
      for reaching a contrary conclusion.

      The appellant’s remaining arguments provide no basis for disturbing the
      initial decision.
¶17         The appellant has presented a number of additional arguments. However,
      they seem to reflect misunderstandings of the Board’s procedures, our prior
      remand order, and the applicable legal standards.       None provide a basis for
      disturbing the initial decision.
¶18         First, the appellant generally alleges that the administrative judge failed to
      follow the Federal Rules of Evidence and Civil Procedure.         PFR File, Tab 1
      at 3 4.     He seems to suggest that these rules should have precluded the
      administrative judge from relying upon some of the evidence that supported the
      charge pertaining to a systems access violation. Id. at 6. However, while the
      Federal Rules may be used to provide guidance, they are not binding on the
      Board. Social Security Administration v. Long, 113 M.S.P.R. 190, ¶ 35 (2010),
      aff’d, 635 F.3d 526 (Fed. Cir. 2011). We discern no basis for concluding that the
      administrative judge should have but failed to follow the guidance those rules
      may provide.
¶19         Next, the appellant erroneously asserts that, because we vacated the
      administrative judge’s prior clear and convincing analysis, the agency was
      required to submit new evidence to meet its burden of proof and the
      administrative judge was precluded from relying upon the evidence submitted in
                                                                                        10

      prior portions of this IRA appeal. PFR File, Tab 1 at 9. We vacated the prior
      clear and convincing analysis because the administrative judge conducted that
      analysis as alternative findings when the applicable statute precluded her from
      doing so. B‑1 Remand Order at 5-6 (citing 5 U.S.C. § 1221(e)(2) and Clarke v.
      Department of Veterans Affairs, 121 M.S.P.R. 154, ¶ 19 n.10 (2014), aff’d,
      623 F. App’x 1016 (Fed. Cir. 2015)). Nevertheless, our remand order did not
      require that the agency submit additional evidence, nor did it preclude the
      administrative judge from relying upon existing evidence to find that the agency
      met its burden. B‑1 Remand Order at 6-8. In fact, our remand order explicitly
      recognized that some of the administrative judge’s prior alternative findings
      might support a conclusion that the agency would have taken the challenged
      personnel action in the absence of the appellant’s protected disclosure. Id. at 6‑7.
¶20         The appellant also argues that the administrative judge failed to consider all
      the relevant Douglas factors in determining whether the agency met its burden.
      PFR File, Tab 1 at 5.      However, the appellant’s reliance upon Douglas is
      misplaced.    The Douglas factors are those factors that may be relevant while
      considering an agency’s chosen penalty in a chapter 75 appeal, when the agency
      has the burden of proving that its penalty is reasonable. Douglas v. Veterans
      Administration, 5 M.S.P.R. 280, 305-06 (1981). In the instant IRA appeal, the
      agency is not required to prove that its chosen penalty is reasonable; it is required
      to prove that it would have taken the same personnel action notwithstanding the
      appellant’s    protected   disclosure.      See    Weaver     v.   Department      of
      Agriculture, 55 M.S.P.R. 569, 576 (1992) (recognizing that, in an IRA appeal, the
      Board can either grant or deny a request for corrective action, and the
      appropriateness of the penalty imposed by the agency is not at issue).           The
      appellant’s other arguments concerning the propriety of the underlying
      suspension, such as allegations of ex parte communications in violation of Stone
                                                                                      11

      v. Federal Deposit Insurance Corporation, 179 F.3d 1368, 1376 (Fed. Cir. 1999),
      are similarly unavailing in this IRA appeal. PFR File, Tab 1 at 27‑28.
¶21         The appellant next identified one purported misstatement in the second
      remand initial decision.    According to the appellant, the administrative judge
      erroneously indicated that the agency had produced some documentation for the
      appeal when, in fact, it was the appellant that produced that evidence. PFR File,
      Tab 1 at 6. However, such a misstatement, even if true, does not prejudice the
      appellant’s substantive rights; the error is harmless.      See Panter, 22 M.S.P.R.
      at 282.
¶22         Finally, the appellant has alleged that the administrative judge was biased
      and prejudiced against him. PFR File, Tab 1 at 19. In making a claim of bias or
      prejudice against an administrative judge, a party must overcome the presumption
      of honesty and integrity that accompanies administrative adjudicators. Oliver v.
      Department of Transportation, 1 M.S.P.R. 382, 386 (1980). An administrative
      judge’s conduct during the course of a Board proceeding warrants a new
      adjudication only if her comments or actions evidence “a deep-seated favoritism
      or antagonism that would make fair judgment impossible.” Bieber v. Department
      of the Army, 287 F.3d 1358, 1362-63 (Fed. Cir. 2002) (quoting Liteky v.
      United States, 510 U.S. 540, 555, (1994)). Although the appellant has expressed
      significant disagreement with the administrative judge’s findings, his allegations
      do not meet the aforementioned standards.          See King v. Department of the
      Army, 84 M.S.P.R. 235, ¶ 6 (1999) (recognizing that an administrative judge’s
      case related rulings, even if erroneous, are insufficient to establish bias).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit.
                                                                                 12

      The court must receive your request for review no later than 60 calendar
days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims   of    prohibited   personnel   practices   under   5 U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information about the U.S. Court of Appeals for the Federal Circuit is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.            Additional
                                                                                13

information about other courts of appeals can be found at their respective
websites, which can be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.